The plaintiffs petition for certification for appeal from the Appellate Court (AC 25461) is granted, limited to the following issue:
*920The Supreme Court docket number is SC 17257.
Decided September 15, 2004
Wesley W. Horton and Daniel J. Krisch, in support of the petition.
Richard F. Wareing, in opposition.
“Did the Appellate Court properly dismiss the plaintiffs appeal from the trial court’s award of pendente lite attorney’s fees?”
VERTEFEUILLE, J.,
did not participate in the consideration or decision of this petition.